                                                                   Case 2:19-cv-02186-KJD-NJK Document 62 Filed 06/09/21 Page 1 of 2


                                                              1    LIPSON NEILSON P.C.
                                                                   JOSEPH P. GARIN, ESQ.
                                                              2    Nevada Bar No. 6653
                                                                   LISA J. ZASTROW, ESQ.
                                                              3    Nevada Bar No. 9727
                                                                   JONATHAN K. WONG, ESQ.
                                                              4    Nevada Bar No. 13621
                                                                   9900 Covington Cross Drive, Suite 120
                                                              5    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              6    (702) 382-1512 - Facsimile
                                                                   jgarin@lipsonneilson.com
                                                              7    lzastrow@lipsonneilson.com
                                                                   jwong@lipsonneilson.com
                                                              8
                                                                   Attorneys for Plaintiff
                                                              9
                                                              10                                UNITED STATES DISTRICT COURT
                                                              11                                          DISTRICT OF NEVADA
                                                              12
                                                                   DR. F. VICTOR RUECKL, an individual,                CASE NO. 2:19-cv-02186-KJD-NJK
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
Lipson Neilson P.C.




                                                                                             Plaintiff,
                            Las Vegas, Nevada 89144




                                                              14                                                       STIPULATION AND ORDER FOR
                                                                   v.                                                  DISMISSAL
                                                              15
                                                                   INMODE LTD., a foreign limited liability
                                                              16   corporation; DOES 1 – 10, INCLUSIVE; AND
                                                                   ROE CORPORATIONS 11-20, INCLUSIVE,
                                                              17
                                                                                             Defendants.
                                                              18
                                                              19          Plaintiff, DR. F. VICTOR RUECKL (“Plaintiff”), and Defendant INMODE LTD.
                                                              20   (“InMode”) by and through their undersigned counsel, pursuant to Federal Rule of Civil
                                                              21   Procedure 41(a), hereby stipulate to dismissal, with prejudice, of Plaintiff’s Complaint,
                                                              22   and any cause of action and claims for relief asserted in these proceedings, or that could
                                                              23   ///
                                                              24   ///
                                                              25   ///
                                                              26   ///
                                                              27   ///
                                                              28

                                                                                                              Page 1 of 2
                                                                   Case 2:19-cv-02186-KJD-NJK Document 62 Filed 06/09/21 Page 2 of 2


                                                              1                                                                         Rueckl v. InMode
                                                                                                                       Case No.: 2:19-cv-02186-KJD-NJK
                                                              2                                                ____________________________________
                                                              3
                                                                   have been asserted in these proceedings, by Plaintiff against InMode, with each of the
                                                              4
                                                                   parties to bear their own respective attorneys’ fees and costs.
                                                              5
                                                              6
                                                                   DATED this 9th day of June, 2021             DATED this 9th day of June, 2021
                                                              7
                                                              8    LIPSON NEILSON P.C.                          LEE & KIEFER & PARKLLP

                                                              9
                                                                      /s/ Joseph P. Garin                           /s/ Matthew W. Park
                                                              10   By:_______________________                   By:__________________________
                                                              11     JOSEPH P. GARIN, ESQ.                         MATTHEW W. PARK, ESQ.
                                                                     Nevada Bar No. 6653                           Nevada Bar No. 12062
                                                              12     LISA J. ZASTROW, ESQ.                         1707 Village Center Circle, Suite 150
                                                                     Nevada Bar No. 9727                           Las Vegas, Nevada 89134
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13     JONATHAN K. WONG, ESQ.
Lipson Neilson P.C.




                                                                     Nevada Bar No. 13621                          Attorneys for Defendant
                            Las Vegas, Nevada 89144




                                                              14     9900 Covington Cross Drive, Suite 120
                                                              15     Las Vegas, Nevada 89144

                                                              16     Attorneys for Plaintiff

                                                              17
                                                                                                            ORDER
                                                              18
                                                                         Based on the foregoing, IT IS HEREBY ORDERED that this action by Plaintiff
                                                              19
                                                                   against Defendant InMode is dismissed with prejudice, each party to bear their
                                                              20
                                                                   respective fees and costs.
                                                              21
                                                                                                   June 9 2021.
                                                                         DATED this _____________________,
                                                              22
                                                              23
                                                              24
                                                                                                            ________________________________
                                                              25                                            U. S. DISTRICT COURT JUDGE

                                                              26
                                                              27
                                                              28

                                                                                                          Page 2 of 2
